  Case 4:19-cv-00192-RSB-CLR Document 52 Filed 12/22/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 ALICIA C. FOX,

                Plaintiff,                                CIVIL ACTION NO.: 4:19-cv-192

        v.

 CUMMINS, INC.; and KELLY SERVICES,
 INC.,

                Defendants.



                                          ORDER

       Before the Court is the Stipulation of Dismissal With Prejudice signed and filed by counsel

for Plaintiff and counsel for each Defendant on November 30, 2020, wherein the parties stipulate

to the dismissal of this case with prejudice, with each party to bear its own attorney’s fees and

costs associated with the action and with all rights of appeal waived. (Doc. 51.) Pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Court DISMISSES this action with prejudice.

The Clerk is hereby authorized and directed to CLOSE this case.

       SO ORDERED, this 22nd day of December, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
